NOT DESIGNATED FOR PUBLICATION

                                             Nos. 124,504
                                                  124,505
                                                  124,506

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       JASON DEAN ENDSLEY,
                                            Appellant.


                                   MEMORANDUM OPINION

       Appeal from Saline District Court; PATRICK H. THOMPSON, judge. Opinion filed October 14,
2022. Appeal dismissed.


       Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, for appellant.


       Jodi Litfin, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before ARNOLD-BURGER, C.J., BRUNS and HURST, JJ.


       PER CURIAM: This is a consolidated appeal from a district court order denying
Jason Dean Endsley's motion to correct illegal sentence in three separate criminal cases.
In one of the cases, Endsley was convicted of criminal threat and he contends his
sentence in that case was illegal. In turn, he argues that his sentences in the other two
cases are also illegal because they were based on an invalid criminal history score. Based
on our review of the record, we find the issue presented to be moot. Thus, we dismiss the
appeal.


                                                     1
                                           FACTS

       In August 2016, Endsley pled guilty to one count of criminal threat as well as to
one count of unlawful possession of a controlled substance. The unlawful possession
conviction is not at issue in this appeal. About six months later, he pled guilty to one
count of felony theft. The district court sentenced Endsley to 12 months in prison on the
criminal threat conviction but suspended his sentence to a 12-month probation term. In
the felony theft case, the district court sentenced Endsley to 15 months in prison but again
suspended his sentence and placed him on probation for 12 months.


       The State moved to revoke Endsley's probation in June 2017. In its motion, the
State alleged that Endsley failed to report to his intensive supervision officer (ISO) as
required under the terms of his probation. In response, Endsley stipulated to violating the
terms and conditions of his probation. On the same day, he pled guilty to one count of
felony theft in a separate case. In that case, the district court sentenced Endsley to 14
months in prison but suspended the sentence to a 12-month probation term. In addition,
the district court ordered Endsley to serve a 120-day prison sanction for his probation
violations in the other cases and extended his probation for an additional 12 months.


       In December 2017, the State filed another motion to revoke Endsley's probation.
In this motion, the State alleged that Endsley violated the terms of his probation by
failing to: (1) report to his ISO as directed; (2) refrain from using illegal drugs or from
possessing or consuming alcohol; (3) submit to urinalysis testing; and (4) comply with all
treatment and/or counseling programs ordered by the court and/or deemed necessary by
his ISO. Again, Endsley stipulated to violating the terms and conditions of his probation.
Consequently, the district court ordered him to serve a 180-day prison sanction and
reinstated his probation with community corrections for 12 months.




                                              2
       About six months later, the State filed a third motion to revoke Endsley's
probation. This time the State alleged that Endsley had violated the terms of his probation
by failing to: (1) report to his ISO as directed; (2) refrain from possessing, using, or
trafficking illegal drugs or illicit substances, including synthetics; and (3) comply with all
treatment and/or counseling programs ordered by the court and/or deemed necessary by
his ISO. Yet again, Endsley stipulated to violating the terms and conditions of his
probation. Accordingly, the district court revoked Endsley's probation and ordered him to
consecutively serve his underlying prison sentences in the criminal cases that are the
subject of this appeal.


       After the district court ordered Endsley to serve his underlying sentences in the
three cases, he appealed to this court. On appeal, this court affirmed the district court's
decision to revoke Endsley's probation and impose his underlying sentences. State v.
Endsley, No. 119,965, 2019 WL 847294 (Kan. App. 2019) (unpublished opinion).
Subsequently, the Kansas Supreme Court denied Endsley's petition for review and a
mandate was issued on December 18, 2019.


       In February 2021, Endsley filed a motion to correct illegal sentence in his criminal
threat case as well as in his two felony theft cases. In his motion, Endsley asserted that
his criminal history scores were incorrect in these cases based on the holdings in State v.
Boettger, 310 Kan. 800, 450 P.3d 805 (2019), and State v. Johnson, 310 Kan. 835, 450
P.3d 790 (2019) (holding that the portion of K.S.A. 2018 Supp. 21-5415(a)(1) regarding a
"reckless" criminal threat to be unconstitutional). For this reason, Endsley argued that his
sentences in each of the three cases be vacated and that he be resentenced.


       In denying Endsley's motion to correct illegal sentence, the district court found:


              "This Court would note that Mr. Endsley was convicted . . . in these cases in
       2016 and 2017, which was some two years before the Supreme Court handed down the


                                                  3
       opinion[s] in Boettger and Johnson cases in October of 2019, which found the criminal
       threat statute to be unconstitutional, as far as the reckless disregard section of that statute.


               ". . . [T]he Court believes that the State is correct, not only based on the Lewis
       case, which may still be pending and not final, but the Lewis case relied upon State v.
       Murdock, which is a final decision from our Supreme Court, from 309 Kan. 585, which
       held that a sentence is not illegal because of a change in the law that occurs after the
       sentence is pronounced. The legality of the sentence is fixed at one point in time at the
       pronouncement from the bench.


               "At the time this Court pronounced the sentence[s], the statute had not been
       found unconstitutional."


       Accordingly, the district court concluded that Endsley's sentence in his criminal
threat case was legal at the time it was announced from the bench and that the criminal
threat conviction we properly included in determining his criminal history score in his
subsequent cases.


                                                ANALYSIS

       At the outset, we note that the State filed a notice of change in custodial status in
compliance with Supreme Court Rule 2.042 (2022 Kan. S. Ct. R. at 18) stating that
Endsley has been released from prison and is now on postrelease supervision. The State
contends that although Endsley is still serving postrelease supervision, his criminal
history score had no effect on the district court's determination of the length of that term.
See K.S.A. 2021 Supp. 22-3717(d). So, the State contends that this appeal is moot.


       Because mootness is a doctrine of court policy—which is developed through
precedent—our review of the issue is unlimited. State v. Roat, 311 Kan. 581, 590, 466
P.3d 439 (2020). Generally, Kansas courts do not consider moot questions or render
advisory opinions. Roat, 311 Kan. at 590; State v. Montgomery, 295 Kan. 837, 840, 286

                                                      4
P.3d 866 (2012). This is because courts are to decide real controversies involving legal
rights that are actually in controversy and to adjudicate those rights in a way that is final
and conclusive. Roat, 311 Kan. at 590. Although there is no "'bright line'" test, a court
may find a case to be moot where the actual controversy has clearly ended and the only
relief that could be granted to the parties would be ineffectual. 311 Kan. at 592;
Montgomery, 295 Kan. at 840-41.


       In a sentencing issue, the State "may establish a prima facie showing of mootness
by demonstrating that the defendant fully completed the terms and conditions of his or
her sentence." Roat, 311 Kan. at 593. The burden then shifts to the defendant to show a
substantial interest exists that would be impaired by dismissal or that an exception
applies. "A determination of mootness must therefore necessarily include analysis of
whether an appellate judgment on the merits would have meaningful consequences for
any purpose, including future implications." 311 Kan. at 592-93.


       This court has previously concluded that a criminal history score issue is generally
moot where the defendants have completed their prison sentences but remain on
postrelease supervision. State v. Castle, 59 Kan. App. 2d 39, 43, 477 P.3d 266 (2020). In
Castle, the State established a prima facie showing of mootness by filing a notice of
change in custodial status asserting that the defendant had been released from prison. In
response, the defendant argued that a substantial interest existed that would be impaired
by dismissal because he was still on postrelease supervision. But this court found the
defendant's argument unpersuasive "because a defendant's criminal history score does not
affect the mandatory term of postrelease supervision." 59 Kan. App. 2d at 48. See K.S.A.
2019 Supp. 22-3717(d). Thus, the appeal was dismissed on the ground of mootness. 59
Kan. App. 2d at 48.


       Here, like Castle, the State has complied with Supreme Court Rule 2.042 by
providing us with notice that Endsley is no longer being held in prison and is currently on

                                              5
postrelease supervision. As a result, we find that the State has made a prima facie
showing of mootness and the burden shifts to Endsley to show that a substantial interest
would be impaired if we were to dismiss this appeal as moot or to show that an exception
to the mootness doctrine applies. See Roat, 311 Kan. at 593. However, Endsley has failed
to meet this burden.


       In his brief, Endsley simply argues that his sentence in his criminal threat case was
illegal and, as a result, his criminal history score was incorrect in all three cases. Endsley
does not argue that this will impair a substantial interest, nor does he argue that an
exception to the mootness doctrine applies. Accordingly, because we cannot grant
meaningful relief to Endsley because he has completed the term of his prison sentence
and his criminal history score does not impact the mandatory term of postrelease
supervision, we conclude that this appeal is moot.


       Appeal dismissed.




                                              6